Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott MK Lee on 5/26/21.

The application has been amended as follows: 

IN THE CLAIMS:

1. Please Cancel Claim 62.
Claim 62.	CANCELED

2. Please Cancel Claim 63.
Claim 63.	CANCELED

3. Please AMEND Claim 66 AS FOLLOWS:
Claim 66.	A method of reducing the progression of PD-related deficits in a mammal, comprising
administering a nucleic acid encoding a functional caspase-3 cleavage resistant PLA2g6 protein to the substantia nigra of [[in ]]the mammal; and
expressing the functional caspase-3-resistant PLA2g6 protein in the mammal to thereby maintain or restore normal store-operated Ca2+ entry (SOCE) function and ER Ca2+ stores in the mammal;
wherein the functional caspase-3 cleavage-resistant PLA2g6 protein has an amino acid sequence at least 95% identical to SEQ ID NO: 1; and
wherein the functional caspase-3 cleavage-resistant PLA2g6 protein comprises at least one addition, subtraction, and/or deletion of at least one amino acid that comprises a change to the caspase-3 cleavage site of the PLA2g6 protein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: all issues of record are overcome with the present examiner’s amendment. The claims are free of the art of record.  In addition, in the examiner’s judgement, it is known in the art that parkinson’s disease comes in many forms, with different causative genes.  Thus, there was no need to place the PARK14 form into the claim, as the Artisan would be aware, particularly in light of the specification.  Therefore, Claims 55, 66, and 67 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633